Per Curiam.
This is an action for personal injuries. The trial court sustained defendants’ motion for a nonsuit, and entered judgment of dismissal with costs which the clerk taxed at $23. The plaintiff has appealed.
Respondents have moved this court to dismiss the appeal for the reason that the bond in the sum of $200 is conditioned both as an appeal and supersedeas bond, and is insufficient. In Hewitt v. Lansdale, 26 Wash. 615, 67 Pac. 354, the final judgment was one of dismissal with costs taxed at $53. The appeal bond, in the sum of $200 conditioned both as an appeal and supersedeas bond, was held insufficient, and the appeal was dismissed. Appellant insists the recitals of the bond herein show it was intended for an appeal bond. That is true, but they do not show it was intended as an appeal bond only. Its conditions show that in form it was also a supersedeas bond drawn in strict compliance with the requirements of Rem. & Bal. Code, § 1722. The bond is insufficient. Washington Water Power Co. v. Abacus Ass’n, *35049 Wash. 261, 94 Pac. 1072; Hassett v. Fraternal Brotherhood, 59 Wash. 161, 109 Pac. 305; Carson v. Bunn, 59 Wash. 266, 109 Pac. 797.
The appeal is dismissed.